                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ALLIANZ LIFE INSURANCE                        )
COMPANY OF NORTH AMERICA,                     )
                                              )
     Plaintiff/Counterclaim Defendant,        )
                                              )
v.                                            )         No. CIV-17-1361-G
                                              )
GENE L. MUSE, M.D.,                           )
                                              )
          Defendant/Counterclaimant;          )
                                              )
and                                           )
                                              )
PATIA PEARSON,                                )
                                              )
     Defendant.                               )

                                          ORDER

          Now before the Court is the Motion for Partial Summary Judgment (Doc. No. 97)

filed by Defendant/Counterclaimant Gene L. Muse, MD (“Muse”) and Defendant Patia

Pearson (“Pearson”) (collectively, “Defendants”), seeking judgment on the fraud-and-

deceit and conspiracy claims alleged by Plaintiff/Counterclaim Defendant Allianz Life

Insurance Company of North America (“Allianz”). Allianz has filed a Response (Doc. No.

111), to which Defendants have replied (Doc. No. 120). For the reasons outlined below,

Defendants’ Motion is denied.

     I.      Standard of Review

          Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The
Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). To defeat summary judgment, the nonmovant need

not convince the Court that it will prevail at trial, but it must cite sufficient evidence

admissible at trial to allow a reasonable jury to find in the nonmovant’s favor—i.e., to show

that there is a question of material fact that must be resolved by the jury. See Garrison v.

Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). The Court must then determine

“whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

       Parties may establish the existence or nonexistence of a material disputed fact by:

       •      citing to “depositions, documents, electronically stored information,
       affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or
       other materials” in the record; or

       •     demonstrating “that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce admissible
       evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A), (B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be




                                                  2
insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

   II.      Relevant Facts

         In December 2017, Allianz filed its Complaint (Doc. No. 1) alleging that a dispute

had arisen in connection with a long-term-care insurance policy (“the “Policy”) issued in

2000 by Allianz to Muse. See Compl. ¶¶ 11-41; id. Ex. 1 (“Policy”) (Doc. No. 1-1). The

Policy provides “Daily Benefits” for “Home and Community Services,” which include

payment for “Home Care” services provided in connection with the activities of daily

living—or ADLs—of bathing, continence, dressing, eating, toileting, and transferring.

Policy at 10. To be eligible for such Daily Benefits, the insured must be certified within

the previous 12 months by a licensed health care practitioner as being “Chronically Ill”—

i.e., (1) being unable to perform, without “Substantial Assistance,” at least two ADLs for

a period of at least 90 days due to loss of functional capacity or (2) having a severe

“Cognitive Impairment.” Id. at 11, 13-14. “Substantial Assistance” means “hands-on or

stand-by assistance of another person without which you would be unable to perform

[ADLs].” Id. at 13.

         The Policy provides Muse with unlimited Daily Benefits for Home and Community

Services for the period that Muse is eligible. See id. at 5, 13-14. If eligible for payment of

benefits, Muse receives the full Daily Benefit for covered services, “regardless of actual

charges incurred” by Muse. Id. at 8. The Policy provides, however, that “[n]o benefits

will be paid for any . . . care . . . or [services]” “for which [Muse] ha[s] no financial liability

or that [are] provided at no charge in the absence of insurance.” Id. at 16.


                                                    3
      Muse, who previously worked as an orthopedic surgeon, alleges that he suffers from

chronic physical ailments, as well as impairments that arose when he fell from a ladder on

June 28, 2014. Def. Muse Answer & Countercls. ¶¶ 69-70. Muse filed his first claim for

Daily Benefits on July 28, 2015, asserting that he had been paying for home health-care

services for “[a]ll daily activities” from Adlife HomeCare LLC (“Adlife,” later known as

“Alpha Private Services LLC”) since September 17, 2014. Defs.’ Mot. Ex. 1 (Doc. No.

97-1); see also Compl. ¶ 17.

      On or about September 17, 2015, Donald Adams, MD, examined Muse and certified

that Muse needed continuous assistance with ADLs. Defs.’ Mot. Ex. 2 (Doc. No. 97-2);

see also Compl. ¶ 18. On September 16-18, 2015, Allianz retained an investigator to record

video surveillance of Muse. Wuensch Dep. 162:1-11 (Apr. 10, 2019) (Patty Wuensch

testifying in role as Allianz Principal Claims Consultant) (Doc. No. 97-36); see also

Compl. ¶ 18. The investigator recorded Muse ambulating without assistance and driving

a vehicle and also walking with the use of crutches when going to an appointment. See

Video of Sept. 16-18, 2015 (Doc. No. 98-14 (conventionally filed)); see also Compl. ¶ 18.

      On September 30, 2015, Muse submitted to Allianz: (1) a copy of Adlife’s state

license; (2) Adlife’s care plan for Muse; and (3) itemized invoices and Weekly

Documentation Logs from Adlife certifying under penalty of law that Pearson, who is a

Home Health Aide with Adlife, had provided Muse with the identified home-health

services every day from July 1, 2015, through September 25, 2015. Defs.’ Mot. Ex. 12

(Doc. No. 97-12); Wuensch Dep. 35:5-36:1; see also Compl. ¶ 19 (“Muse submitted or

caused the . . . Weekly Documentation Logs to be submitted to Allianz for the purpose of


                                               4
securing payment of the [Daily Benefits] from Allianz under the Policy.”); Muse Answer

& Countercls. ¶ 19.

       On October 26, 2015, a letter from Allianz’s long-term-care benefits administrator,

issued on Allianz letterhead, notified Muse that he was eligible for Daily Benefits based

upon his Chronically Ill certification—i.e., the report from Dr. Adams regarding Muse’s

ADLs—and that Muse’s “benefit eligibility period is approved through January 26, 2016

provided [Muse] continue[s] to satisfy the policy’s benefit eligibility requirements.” Defs.’

Mot. Ex. 3 (Doc. No. 97-3). On November 9, 2015, Allianz paid the claim for Daily

Benefits for $32,728.53 to Muse for dates of service from July 1, 2015, to September 25,

2015. Defs.’ Mot. Ex. 26 (Doc. No. 97-26) at 2-4. On January 21, 2016, Allianz paid

$22,232.84 for Daily Benefits for services rendered September 26, 2015, through

November 22, 2015. Id. at 5-6.

       On November 23-25, 2015, Allianz again retained an investigator to record video

surveillance of Muse. Wuensch Dep. 207:15-18 (Doc. No. 97-36); see also Compl. ¶ 22.

This surveillance reflected Muse ambulating without assistance, opening and closing a

vehicle door, entering and exiting a vehicle, driving to and from a local bank, and walking

into and out of the bank without any visible use of braces or crutches. See Video of Nov.

23-25, 2015 (Doc. No. 98-15 (conventionally filed)). The investigator also observed

Pearson leaving Muse’s residence at 9:45 a.m. on November 25, 2015, and not returning

before 4:00 p.m. when the surveillance ended. See id.

       On January 15, 2016, Allianz sent a letter to Muse informing him that “because the

level of impairment” claimed by Muse—i.e., daily assistance with his ADLs and numerous


                                                 5
other tasks—“did not appear to be consistent with medical information,” Allianz had

conducted an “activities check,” the results of which “conflict[ed] with the documented

care needs described in the Weekly Documentation Logs.” Defs.’ Mot. Ex. 4 (Doc. No.

97-4). The letter then summarized the events recorded on the video of November 23-25,

2015, described above and concluded, “The activities we have observed suggest that Dr.

Muse is capable of performing the Activities of Daily Living without Substantial

Assistance of another person. Consequently, we have concluded that he is not Chronically

Ill beginning on November 23, 2015, and no further benefits will be approved for services

received on or after this date.” Id.

       Muse then appealed this claim denial, submitting a letter from Michael Winzenread,

MD, asserting that Muse needed assistance with the ADLs of bathing, dressing, and

toileting. Defs.’ Mot. Ex. 5 (Doc. No. 97-5); see also Compl. ¶ 24. Allianz then advised

Muse that it would be seeking medical records from Dr. Winzenread and requesting an in-

home nursing assessment by a nurse care manager. Defs.’ Mot. (Doc. No. 97-6). The in-

home assessment was conducted on or about July 20, 2016. Comp. ¶ 25. Muse and Pearson

both participated in the assessment and asserted that Muse required assistance from

Pearson with bathing, continence, dressing, eating, toileting, and transferring. Id.; see also

Muse Answer & Countercls. ¶ 25. When Pearson attempted to show how she assists Muse

with showering, she appeared unfamiliar with the process and did not open the correct

door. Video of July 20, 2016 (Doc. No. 98-17 (conventionally filed)); Wuensch Dep.

70:25-71:18 (Doc. No. 97-32). On August 18, 2016, Allianz upheld the denial of benefits

for service dates after November 22, 2015. Defs.’ Mot. Ex. 8 (Doc. No. 97-8).


                                                  6
       Muse appealed this decision through his attorney, submitting additional materials

for review on October 26, 2016. Defs.’ Mot. Ex. 9 (Doc. No. 97-9). On March 3, 2017,

Allianz notified Muse that it had reconsidered and would pay the claims submitted for

Daily Benefits rendered from November 23, 2015, through January 1, 2016. Defs.’ Mot.

Ex. 10 (Doc. No. 97-10). On March 10, 2017, Allianz paid Daily Benefits of $15,800.00

to Muse for services provided him during that period. Defs.’ Mot. Ex. 26, at 26-27.

       On March 18, 2017, Allianz again hired an investigator to record video surveillance

of Muse. Compl. ¶ 29; Defs.’ Mot. at 20. Video taken at a fundraising event shows Muse:

ambulating alone, without either stand-by or hands-on assistance from another person;

carrying a cane, but not depending upon the cane, often shifting it from one hand to the

other; fluidly moving around the room and navigating around long tables and chairs

without any restriction or hesitation; pulling a credit card from his wallet, picking up a box

approximately 10-12” square, and carrying it under his arm; picking up a chair by the upper

back of the chair using one hand and lifting the chair above his shoulder then putting it

down and sitting in it without difficulty; picking up forms; and grasping a pen and writing

on the forms. Video of Mar. 18, 2017 (Doc. No. 98-16 (conventionally filed)). Pearson

also appears in the video; her log from that day does not indicate that she attended this

event with Muse. Id.; Defs.’ Mot. Ex. 21 (Doc. No. 97-21) at 28-30.

       Muse continued to submit claims with invoices and documentation logs showing

home-health services provided by Pearson during 2016 and 2017. Defs.’ Mot. Exs. 18

(Jan. 2, 2016—Apr. 1, 2016) (Doc. No. 97-18), 19 (Apr. 2, 2016—July 31, 2016) (Doc.

No. 97-19), 20 (Aug. 1, 2016—Feb. 3, 2017) (Doc. No. 97-20). On April 19, 2017, Allianz


                                                  7
paid Daily Benefits of $83,740.00 to Muse for services provided him from January 2, 2016,

through July 31, 2016. Defs.’ Mot. Ex. 26, at 28-29. On May 5, 2017, Allianz paid

$75,741.25 of Daily Benefits to Muse for services provided him from August 1, 2016,

through February 3, 2017. Id. at 30-31. On June 13, 2017, Allianz paid $31,935.75 of

Daily Benefits to Muse for services provided him from February 4, 2017, through April

21, 2017. Id. at 32-33.

       On June 29, 2017, Allianz informed Muse it would not approve benefits beyond

April 21, 2017, and cited Dr. Houshang Seradge’s May 5, 2017 Chronically Ill Statement,

which did not certify Muse as Chronically Ill. Defs.’ Mot. Ex. 25 (Doc. No. 97-25) (“He

noted Dr. Muse is independent with ambulation, eating and transferring. He did not

provide an assessment concerning bathing, continence, dressing or toileting . . . . Based on

information on file, we are unable to determine Dr. Muse requires assistance with at least

two ADLs at this time . . . .”). Muse then submitted more documentation and invoices for

payment of claims beyond that date. Defs.’ Mot. Ex. 22 (Doc. No. 97-22). On July 11,

2017, Muse requested reconsideration of Allianz’s denial and submitted a Chronically Ill

Statement from Christopher Bouvette, MD, which certified that Muse needed stand-by

assistance with ADLs of ambulation and transference and hands-on assistance with ADLs

of bathing, continence, dressing, eating, and toileting. Defs.’ Mot. Exs. 27 (Doc. No. 97-

27), 34 (Doc. No. 97-34). On September 5, 2017, Allianz received Logs and invoices for

services rendered through September 2, 2017. Defs.’ Mot. Ex. 23 (Doc. No. 97-23).

       Allianz and Muse’s attorney continued to correspond regarding Allianz’s ongoing

review of the claims for Daily Benefits. Defs.’ Mot. Exs. 28 (Doc. No. 97-28), 29 (97-29),


                                                8
30 (Doc. No. 97-30). In November 2017, Allianz provided the medical records submitted

by Muse and gathered by Allianz, as well as the video recordings taken by Allianz’s

investigator, to Stephen K. Holland, MD, for review. Compl. ¶ 39. Dr. Holland is the

Medical Director and Chief Medical Officer of LTCG, a third-party administrator hired by

Allianz to administer long-term-care-insurance claims. Defs.’ Mot. Ex. 35 (Doc. No. 97-

35). Dr. Holland issued a report on November 10, 2017, stating that he was not able to

certify Defendant Muse as a Chronically Ill individual under the Policy. Dr. Holland also

opined that Defendant Muse had regained his ability to perform ADLS no later than

September 21, 2016. Holland R. (Doc. No. 98-6).

       Pearson has been Muse’s primary caregiver since 2014, although he has received

some limited assistance from family members. Muse Dep. 93:12-96:11 (May 21, 2019)

(Doc. No. 111-1). Pearson and Muse had a romantic relationship from 2001 through 2007

and intermittently after that for a couple of years. They considered themselves to be each

other’s significant other at various times. During 2008 through 2014, although Pearson

dated other people, she still attended events with Muse and occasionally stayed at his home.

Pearson Dep. 35:9-36:1; 36:20-37:11, 38:16-40:4 (May 22, 2019) (Doc. No. 111-2).

       Pearson began staying at Muse’s home on a regular basis soon after Muse suffered

his fall in June 2014. Muse Dep. 90:3-6. Pearson was already providing care services for

Muse when she became employed by Adlife. Id. 169:4-9; Pearson Dep. 94:24-95:3.

During the time period from Muse’s accident in 2014 until Pearson became employed by

Adlife in July 2015, Muse was not paying Pearson for the caregiver services that she was

providing. Muse Dep. 172:13-20. Muse does not recall receiving or seeing an invoice


                                                9
from Adlife. Id. 173:25-174:3.

          The July 28, 2015 claim submitted by Muse to Allianz stated that Muse had been

receiving services for “[a]ll daily activities” from Adlife, and had been the payer source

for those services, since September 17, 2014. Defs.’ Mot. Ex. 1, at 5. Adlife’s care plan

was faxed to Allianz on September 22, 2015, almost three months after services

purportedly initiated. Defs.’ Mot. Ex. 12, at 6-9. Adlife did not provide other documents

requested by Allianz on this initial claim until September 30, 2015, and in those documents

Adlife stated that services for Muse had been initiated July 1, 2015. Defs.’ Mot. Ex. 12, at

3. Adlife invoices came from the owner of the company and were each signed by the owner

and addressed to Muse at his home address. Id.; Wuensch Dep. 40:11-20 (Doc. No. 97-

32). Muse’s claim form was submitted by his attorney more than a year after the accident

in which Muse claimed to have been injured. Defs.’ Mot. Ex. 1, at 2.

          All three of the invoices received in September 2015 from Adlife were numbered

invoice “1.”     Defs.’ Mot. Ex. 12, at 10-12.        All the Adlife invoices are numbered

consecutively after the first three. The weekly logs and notes received from Adlife

described minutia of activities including: turning pages while reading books, doing emails

for Muse, opening DVDs, assisting him going to events, meal preparation, errands, grocery

shopping, housekeeping services, and personal-care services. Defs.’ Mot. Exs. 13 (Doc.

No. 97-13), 14 (Doc. No. 97-14), 15 (Doc. No. 97-15), 17 (Doc. No. 97-17), 18, 20, 21,

22, 23.

          The surveillance done November 23-25, 2015, reflects Muse going to the bank by

himself, but the corresponding caregiver notes from those dates state that Pearson went to


                                                 10
the bank. Video of Nov. 23-25, 2015; Defs.’ Mot. Ex. 14, at 8; Wuensch Dep. 48:24-49:15

(Doc. No. 97-32). The invoices, logs, and notes reflect Pearson provided services 24 hours

a day every single day from July 1, 2015 to September 2, 2017, with no off days off or sick

days. See Defs.’ Mot. Exs. 12, 13, 14, 15, 17, 18, 20, 21, 22, 23; Wuensch Dep. 102:2-17,

107:14-20.

          Pearson’s arrangement with Adlife was that: (1) payment on the Policy was sent

from Allianz to Muse, (2) the check would be deposited and cleared, (3) a check was sent

to Adlife, and (4) only then would Adlife pay Pearson her salary. Pearson Dep. 65:5-22.

Pearson did not advise Allianz of this payment arrangement. Id. 67:9-13.

   III.      Discussion

          In December 2017, Allianz filed this lawsuit, raising claims of: (i) declaratory relief,

seeking a judicial determination that Muse is “not entitled to additional Policy benefits for

services provided from April 22, 2017 to the present”; (ii) fraud and deceit against both

Muse and Pearson; and (iii) conspiracy to defraud and deceive against both Muse and

Pearson. Compl. ¶¶ 42-57. Muse alleges counterclaims against Allianz for (i) breach of

contract and (ii) breach of the duty of good faith and fair dealing. See Def. Muse Answer

& Countercls. ¶¶ 135-152 (Doc. No. 9); Order of June 25, 2018 (Doc. No. 27).

          In their Motion, Defendants seek summary judgment on Allianz’s state-law claims

of: (i) fraud and deceit; and (ii) conspiracy to defraud and deceive. See Defs.’ Mot. at 18-

23, 25-30. Defendants also argue that Allianz may not rely upon its cited statute—title 36,

section 4426.1 of the Oklahoma Statutes—as a basis for its request to “rescind or void” the

Policy in connection with the fraud-and-deceit claim. See id. at 23-25; Compl. ¶ 53.


                                                    11
    A. Allianz’s Claims for Fraud and Deceit1

       Under Oklahoma law, the elements of a fraud claim are: “(1) a false material

misrepresentation; (2) made as a positive assertion which is known to be false or is made

recklessly without knowledge of the truth; (3) with the intention that it be acted upon; and

(4) which is relied on by the other party to his detriment.” Simon v. Metro. Prop., No. CIV-

08-1008-W, 2014 WL 12479649 (W.D. Okla. Apr. 17, 2014) (citing Bowman v. Presley,

212 P.3d 1210 (Okla. 2009)); see also Reirdon v. Cimarex Energy Co., No. CIV-16-445-

SPS, 2019 WL 2610115, at *4 (E.D. Okla. June 25, 2019). “Fraud is never presumed and

each of its elements must be proved by clear and convincing evidence.” Simon, 2014 WL

12479649, at *6. “Although the issue of fraud is generally a question of fact, summary

judgment is appropriate where, under the uncontroverted facts, a plaintiff fails to

demonstrate the viability of [its] claim.” PWB Dev., L.L.C. v. Acadia Ins. Co., No. CIV-

17-387-R, 2018 WL 4088793, at *5 (W.D. Okla. Aug. 27, 2018) (alteration and internal

quotation marks omitted).

       When the present evidence is considered in Allianz’s favor, it is sufficient to show

a genuine factual dispute as to each of these elements. Allianz has presented evidence that,

if believed, supports a finding that the invoices and logs presented a knowingly “false”



1
  “The basic elements of common law fraud and deceit are identical under Oklahoma law,”
and courts generally treat these tort claims as synonymous, evaluating them together as a
fraud claim. Lillard v. Stockton, 267 F. Supp. 2d 1081, 1111 (N.D. Okla. 2003); see, e.g.,
id. at 1111-12; Hitch Enters., Inc. v. Cimarex Energy Co., 859 F. Supp. 2d 1249, 1259 &
n.5 (W.D. Okla. 2012). “The tort of fraud or deceit provides a remedy to a person who
suffers damages due to his reliance upon another’s willful misstatement of fact.” Cooper
v. Parker-Hughey, 894 P.2d 1096, 1100 (Okla. 1995). The parties likewise have
characterized these allegations collectively as a fraud claim.
                                                12
portrayal of the services provided to Muse by Pearson, and of the payment mechanism

worked out between Muse, Pearson, and Adlife, with the intention that these

representations be acted upon as a basis for payment. There is also sufficient evidence for

a reasonable jury to find that these false representations were material to Allianz’s

determinations to issue benefits and that Allianz did rely upon these representations to its

detriment in issuing thousands of dollars of payment to Muse.

       For example, false representations as to whether Muse actually was incurring any

financial liability for the services allegedly provided by Pearson through April 21, 2017,

or as to Pearson’s expectation of payment being dependent upon Allianz’s claims decision,

are statements that reasonably can be viewed as material to Allianz’s determination to pay

benefits for those services, in light of the potential applicability of the express exclusion in

the Policy cited above. See Defs.’ Mot. Ex. 1, at 5 (Muse identifying himself as the “[p]ayer

source” for services provided by Adlife); Muse Dep. 172:13-20 (Muse testifying that he

was not paying Pearson for caregiver services from the time of his accident in June 2014

until she became employed by Adlife in July 2015), 173:25-174:3 (Muse testifying that he

did not recall ever receiving an invoice from Adlife); Pearson Dep. 65:5-22 (Pearson

testifying that she was not paid by Adlife until Muse forwarded his Allianz payments to

Adlife); Policy at 16 (“No benefits will be paid for any . . . care . . . or service(s) . . . for

which you have no financial liability or that [are] provided at no charge in the absence of

insurance.”).2



2
  The Court notes that in denying summary judgment it relies solely on the evidence in the
record and the inferences that may be reasonably drawn therefrom. The Court allows no
evidentiary value to the bare conclusions in Allianz’s briefing, unaccompanied by any
                                                   13
       In addition, the evidence outlined above—particularly the video footage—reflects

a genuine dispute as to whether Muse and Pearson’s submissions to Allianz included

knowingly false statements to the effect that Muse is unable to perform his ADLs and was

receiving services all day, every day in accordance with the certifications submitted to

Allianz. If Muse actually was able to perform ADLs and other activities and so was not

receiving the identified services from Pearson, then he was ineligible for the Daily Benefits

payments. See id. at 13 (providing that Muse would receive benefits if he was certified as

Chronically Ill and “receive[d] services” covered by the Policy); Wuensch Dep. 109:25-

111:18 (Allianz corporate representative testifying that the activities performed by Muse

on a surveillance video “would seem to be contrary with” the services alleged to have been

performed for Muse by Pearson) (Doc. No. 97-33).            Combined with the numerous

irregularities in the submissions to Adlife summarized above, which Allianz’s corporate

representative identified as “red flags” for fraud, Allianz has presented evidence that,

viewed in the light most favorable to Allianz, could allow a reasonable jury to find that

Muse was not receiving home-health services of the type and frequency asserted by

Defendants and was not properly certifiable as Chronically Ill. See Wuensch Dep. 34:11-

24, 40:11-20, 43:6-18, 47:2-48:5, 50:9-16, 53:3-13, 56:25-58:9 (Doc. No. 97-32).




citation to evidence, that attempt to show materiality and causation based solely on
counsel’s supposition as to what Allianz would have done under different circumstances.
See Pl.’s Resp. at 21-22 (“Had Allianz known that Muse was not paying Adlife for services,
Allianz would not have paid benefits to Muse under the policy . . . .”); id. at 22 (“Had
Allianz known this information, Allianz would not have paid benefits to Muse under the
policy.”); see also Mosier v. Maynard, 937 F.2d 1521, 1525 (10th Cir. 1991) (“Factual
statements contained in defendants’ brief attributable to counsel . . . do not constitute
summary judgment evidence[.]”).
                                                14
       Defendants argue that Allianz’s continued payment of benefits even after having

access to the video footage of Muse prevents Allianz from proving fraud and deceit now.

See Defs.’ Mot. at 21-22. Allianz has presented evidence that it made a reasoned decision

to issue payments as a matter of “good faith.” Wuensch Dep. 152:18-153:3. Allianz also

has presented evidence that it obtained additional material information after it made its

final authorization of payment in June 2017, namely Dr. Holland’s November 2017 opinion

that Muse could not be certified as Chronically Ill and had recovered his ability to perform

his ADLs no later than September 21, 2016. See Holland R. at 2-6. Moreover, Defendants

cite no authority for the proposition that an insurer’s decision to pay a pending claim

forecloses a later lawsuit premised upon the allegedly fraudulent submission of that claim,

and the Court will not entertain that issue absent a properly developed argument.

       For these reasons, Defendants have not shown a lack of genuine material factual

disputes on these claims and have not shown that they are entitled to judgment as a matter

of law, even considering Oklahoma’s clear-and-convincing standard of proof. See PWB

Dev., 2018 WL 4088793, at *5.

   B. Allianz’s Request for Rescission of the Policy Under Oklahoma Statute

       In its Complaint, Allianz contends that based upon Defendants’ fraudulent conduct,

“Allianz is entitled to rescind or void the Policy pursuant to 36 O.S. § 4426.1.” Compl. ¶

53. Defendants argue that this statute cannot provide a basis for Allianz’s request for

rescission of the Policy. See Defs.’ Mot. at 23-25.

       The cited statute provides:

       § 4426.1. Rescission or denial of claim upon grounds of misrepresentation


                                                15
       A. For a policy or certificate that has been in force for less than six (6)
       months, an insurer may rescind a long-term care insurance policy or
       certificate or deny an otherwise valid long-term care insurance claim upon a
       showing of misrepresentation that is material to the acceptance for coverage.

       B. For a policy or certificate that has been in force for at least six (6) months
       but less than two (2) years, an insurer may rescind a long-term care insurance
       policy or certificate or deny an otherwise valid long-term care insurance
       claim upon a showing of misrepresentation that is both material to the
       acceptance for coverage and which pertains to the conditions for which
       benefits are sought.

       C. After a policy or certificate has been in force for two (2) years, it is not
       contestable upon the grounds of misrepresentation alone; such policy or
       certificate may be contested only upon a showing that the insured knowingly
       and intentionally misrepresented relevant facts relating to the insured’s
       health.

       ....

       E. If an insurer has paid benefits under the long-term care insurance policy
       or certificate, the benefit payments may not be recovered by the insurer in
       the event that the policy or certificate is rescinded.

Okla. Stat. tit. 36, § 4426.1 (emphasis added).

       Defendants argue that the italicized language above demonstrates that the statute

“provides a remedy for misrepresentation by an insured in the application for insurance,”

rather than for a misrepresentation made in the course of obtaining benefits as alleged here.

Defs.’ Mot. at 24. Allianz correctly notes that that the provision applicable to the current

case, subsection 4426.1(C), contains no reference to the application process and does not

limit the statutory remedy only to misrepresentations made in that process. See Pl.’s Resp.

at 25; Policy at 5 (reflecting the Policy’s effective date as November 1, 2000); Okla. Stat.

tit. 36, § 4426.1(C) (providing that a policy that has been in force for two years or longer

is contestable “only upon a showing that the insured knowingly and intentionally

misrepresented relevant facts relating to the insured’s health”).
                                                  16
       The Court agrees with Allianz that the relevant provision does not, by its terms,

limit the insured’s misrepresentation to one made during the application process or

otherwise preclude rescission based upon the timing of the misrepresentations allegedly

made here. Defendants’ cited authorities do not address section 4426.1 and do not show

that summary judgment is proper on this aspect of Allianz’s claim. At this juncture, the

Court will not foreclose Allianz’s ability to seek rescission under the statute, should the

alleged fraudulent conduct be proven. Cf. Am. Commerce Ins. Co. v. Harris, No. CIV-07-

423-SPS, 2009 WL 3233738, at *3 (E.D. Okla. Sept. 25, 2009) (“Oklahoma appears to

follow the majority rule that any fraud or misrepresentation under an insurance policy voids

all coverage under the policy.”).

   C. Allianz’s Claims for Conspiracy to Defraud and Deceive

       Finally, Defendants seek summary judgment on Allianz’s claims of conspiracy to

defraud and deceive—i.e., the allegation that Defendants “knowingly entered into an

agreement to defraud and deceive Allianz and that they followed through on their scheme”

by planning to submit falsified logs and other reports to Allianz in an effort to obtain

payments to which they were not entitled. Compl. ¶¶ 54-57.

       Under Oklahoma law,

           A civil conspiracy consists of a combination of two or more persons to
       do an unlawful act, or to do a lawful act by unlawful means. Unlike its
       criminal counterpart, civil conspiracy itself does not create liability. To be
       liable the conspirators must pursue an independently unlawful purpose or use
       an independently unlawful means. There can be no civil conspiracy where
       the act complained of and the means employed are lawful.

Brock v. Thompson, 948 P.2d 279, 294 (Okla. 1997). “A claim of civil conspiracy is not

an independent, actionable claim; there must be an underlying tortious act.” Tullius v.

                                                17
Metro. Prop. & Cas. Ins. Co., No. CIV-10-272-M, 2010 WL 3259837, at *3 (W.D. Okla.

Aug. 17, 2010). “In essence, a civil conspiracy claim enlarges the pool of potential

defendants from whom a plaintiff may recover for an underlying tort.” Brock, 948 P.2d at

294 n.66.

       The evidence as outlined above with respect to the fraud-and-deceit claims is

sufficient to defeat summary judgment as “against the individual conspirators,” here Muse

and Pearson. Schovanec v. Archdiocese of Okla. City, 188 P.3d 158, 175 (Okla. 2008)

(internal quotation marks omitted). That evidence (including their long-term personal

relationship, their payment arrangement and lack of any other home-health caregiver for

Muse, and the discrepancies between Pearson’s identified activities and those shown on

video) likewise presents genuine fact issues as to whether Muse and Pearson had “a

meeting of minds” on the submission of falsified records that, if resolved in Allianz’s favor,

could reasonably support a verdict in Allianz’s favor on these claims. Id. (internal

quotation marks omitted). Summary judgment is therefore inappropriate.

   D. Allianz’s Motion to Supplement

       After Defendants’ Motion for Partial Summary Judgment was fully briefed, Allianz

filed a Motion to Supplement (Doc. No. 126), seeking leave to supplement its Response to

the summary-judgment Motion with certain deposition testimony from Adlife’s corporate

representative. The Motion to Supplement is not yet at issue but states that Defendants

object to the proposed supplementation. See Pl.’s Mot. to Suppl. at 3. Because Allianz has

shown that Defendants’ Motion should be denied on the current record, the Court need not

consider the supplementation issue as to Allianz’s Response.


                                                 18
                                   CONCLUSION

      As outlined above, Defendants’ Motion for Partial Summary Judgment (Doc. No.

97) is DENIED. Allianz’s Motion to Supplement (Doc. No. 126) is DENIED AS MOOT

with respect to supplementation of Allianz’s summary-judgment response.

         IT IS SO ORDERED this 18th day of December, 2019.




                                             19
